Case 1:21-cv-10895-MLW Document 1-3 Filed 05/28/21 Page 1 of 58




           EXHIBIT A
Case 1:21-cv-10895-MLW Document 1-3 Filed 05/28/21 Page 2 of 58
Case 1:21-cv-10895-MLW Document 1-3 Filed 05/28/21 Page 3 of 58
Case 1:21-cv-10895-MLW Document 1-3 Filed 05/28/21 Page 4 of 58
Case 1:21-cv-10895-MLW Document 1-3 Filed 05/28/21 Page 5 of 58
Case 1:21-cv-10895-MLW Document 1-3 Filed 05/28/21 Page 6 of 58
Case 1:21-cv-10895-MLW Document 1-3 Filed 05/28/21 Page 7 of 58
Case 1:21-cv-10895-MLW Document 1-3 Filed 05/28/21 Page 8 of 58
Case 1:21-cv-10895-MLW Document 1-3 Filed 05/28/21 Page 9 of 58
Case 1:21-cv-10895-MLW Document 1-3 Filed 05/28/21 Page 10 of 58
Case 1:21-cv-10895-MLW Document 1-3 Filed 05/28/21 Page 11 of 58
Case 1:21-cv-10895-MLW Document 1-3 Filed 05/28/21 Page 12 of 58
Case 1:21-cv-10895-MLW Document 1-3 Filed 05/28/21 Page 13 of 58
Case 1:21-cv-10895-MLW Document 1-3 Filed 05/28/21 Page 14 of 58
Case 1:21-cv-10895-MLW Document 1-3 Filed 05/28/21 Page 15 of 58
Case 1:21-cv-10895-MLW Document 1-3 Filed 05/28/21 Page 16 of 58
Case 1:21-cv-10895-MLW Document 1-3 Filed 05/28/21 Page 17 of 58
Case 1:21-cv-10895-MLW Document 1-3 Filed 05/28/21 Page 18 of 58
Case 1:21-cv-10895-MLW Document 1-3 Filed 05/28/21 Page 19 of 58
Case 1:21-cv-10895-MLW Document 1-3 Filed 05/28/21 Page 20 of 58
Case 1:21-cv-10895-MLW Document 1-3 Filed 05/28/21 Page 21 of 58
Case 1:21-cv-10895-MLW Document 1-3 Filed 05/28/21 Page 22 of 58
Case 1:21-cv-10895-MLW Document 1-3 Filed 05/28/21 Page 23 of 58
Case 1:21-cv-10895-MLW Document 1-3 Filed 05/28/21 Page 24 of 58
Case 1:21-cv-10895-MLW Document 1-3 Filed 05/28/21 Page 25 of 58
Case 1:21-cv-10895-MLW Document 1-3 Filed 05/28/21 Page 26 of 58
Case 1:21-cv-10895-MLW Document 1-3 Filed 05/28/21 Page 27 of 58
Case 1:21-cv-10895-MLW Document 1-3 Filed 05/28/21 Page 28 of 58
Case 1:21-cv-10895-MLW Document 1-3 Filed 05/28/21 Page 29 of 58
Case 1:21-cv-10895-MLW Document 1-3 Filed 05/28/21 Page 30 of 58
Case 1:21-cv-10895-MLW Document 1-3 Filed 05/28/21 Page 31 of 58
Case 1:21-cv-10895-MLW Document 1-3 Filed 05/28/21 Page 32 of 58
Case 1:21-cv-10895-MLW Document 1-3 Filed 05/28/21 Page 33 of 58
Case 1:21-cv-10895-MLW Document 1-3 Filed 05/28/21 Page 34 of 58
Case 1:21-cv-10895-MLW Document 1-3 Filed 05/28/21 Page 35 of 58
Case 1:21-cv-10895-MLW Document 1-3 Filed 05/28/21 Page 36 of 58
Case 1:21-cv-10895-MLW Document 1-3 Filed 05/28/21 Page 37 of 58
Case 1:21-cv-10895-MLW Document 1-3 Filed 05/28/21 Page 38 of 58
Case 1:21-cv-10895-MLW Document 1-3 Filed 05/28/21 Page 39 of 58
Case 1:21-cv-10895-MLW Document 1-3 Filed 05/28/21 Page 40 of 58
Case 1:21-cv-10895-MLW Document 1-3 Filed 05/28/21 Page 41 of 58
Case 1:21-cv-10895-MLW Document 1-3 Filed 05/28/21 Page 42 of 58
Case 1:21-cv-10895-MLW Document 1-3 Filed 05/28/21 Page 43 of 58
Case 1:21-cv-10895-MLW Document 1-3 Filed 05/28/21 Page 44 of 58
Case 1:21-cv-10895-MLW Document 1-3 Filed 05/28/21 Page 45 of 58
Case 1:21-cv-10895-MLW Document 1-3 Filed 05/28/21 Page 46 of 58
Case 1:21-cv-10895-MLW Document 1-3 Filed 05/28/21 Page 47 of 58
Case 1:21-cv-10895-MLW Document 1-3 Filed 05/28/21 Page 48 of 58
          Case 1:21-cv-10895-MLW Document 1-3 Filed 05/28/21 Page 49 of 58

                                                                     E-filed5/20/2021

                            COMMONWEALTH OF MASSACHUSETTS

NORFOLK, ss.                                                   SUPERIOR COURT DEPARTMENT
                                                               CIVIL ACTION NO.: 2018-CV-00280


____________________________________
                                    )
KYROS LAW GROUP LLC,                )
                                    )
      Plaintiff,                    )
                                    )
v.                                  )
                                    )
MICHAEL PATRICK FEENEY and          )
FEENEY LAW FIRM                     )
                                    )
      Defendants.                   )
____________________________________)


                       STIPULATION OF TIME TO RESPOND TO COMPLAINT

          The undersigned counsel hereby stipulate that Defendants have until June 21, 2021 to

answer, move or otherwise respond to Plaintiff’s Complaint.


    Respectfully submitted,                                 Respectfully submitted,
    Plaintiff,                                              Defendants,
    By its attorney,                                        By their attorneys,


    /s/ S. James Boumil1                                    /s/ Marc E. Finkel
    S. James Boumil, BBO #050940                            Jeffrey L. Alitz, BBO #553741
    Boumil Law Offices                                      Marc E. Finkel, BBO #659681
    120 Fairmount Street                                    Freeman Mathis & Gary, LLP
    Lowell, MA 01852                                        60 State Street, 6th Floor
    Tel: (978) 458-0507                                     Boston, MA 02109
    sjboumil@boumil-law.com                                 Tel: (617) 963-5966
                                                            jalitz@fmglaw.com
                                                            mfinkel@fmglaw.com

    Dated: May 20, 2021

1
 Counsel for Defendants electronically signed this Stipulation on behalf of Plaintiff’s counsel with counsel’s
approval.
       Case 1:21-cv-10895-MLW Document 1-3 Filed 05/28/21 Page 50 of 58




                                CERTIFICATE OF SERVICE

       The undersigned counsel of record hereby certifies that on this 20th day of May 2021, I
served the within document by electronic mail and/or by mailing a copy first-class, postage
prepaid, to:

S. James Boumil, Esq.
Boumil Law Offices
120 Fairmount Street
Lowell, MA 01852
sjboumil@boumil-law.com




                                                    /s/ Marc E. Finkel
                                                    Marc E. Finkel




                                                2
Case 1:21-cv-10895-MLW Document 1-3 Filed 05/28/21 Page 51 of 58
Case 1:21-cv-10895-MLW Document 1-3 Filed 05/28/21 Page 52 of 58
Case 1:21-cv-10895-MLW Document 1-3 Filed 05/28/21 Page 53 of 58
Case 1:21-cv-10895-MLW Document 1-3 Filed 05/28/21 Page 54 of 58
Case 1:21-cv-10895-MLW Document 1-3 Filed 05/28/21 Page 55 of 58
Case 1:21-cv-10895-MLW Document 1-3 Filed 05/28/21 Page 56 of 58
Case 1:21-cv-10895-MLW Document 1-3 Filed 05/28/21 Page 57 of 58
Case 1:21-cv-10895-MLW Document 1-3 Filed 05/28/21 Page 58 of 58
